DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7-8, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 7, and 17 of U.S. Patent No. 10,952,569. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1, 2, 4, 7-8, and 18 are included in and/or can be gleaned from Claims 1, 2, 7, and 17 of U.S. Patent No. 10,952,569.
	Specifically, it would have been obvious to one of ordinary skill in the art that the 1. A sheet product dispenser comprising: a housing defining a dispensing position and a plurality of reserve positions for rolls of sheet product, wherein the sheet product dispenser is configured to enable a user to receive a portion of a first roll of sheet product that is in the dispensing position and prevent the user from receiving a portion of a roll of sheet product that is in any of the plurality of reserve positions; a cover that is configured to open to enable installation of a replacement roll of sheet product into any of the plurality of reserve positions; and a restrictive access feature configured to prevent removal of the first roll of sheet product that is in the dispensing position and installation of the replacement roll of sheet product directly into the dispensing position in an instance in which the cover is open and the user is able to install the replacement roll of sheet product into any of all of the plurality of reserve positions as set forth in Claim 1; the sheet product dispenser wherein the restrictive access feature comprises a blocking feature that covers at least the dispensing position to prevent installation of the replacement roll of sheet product directly into the dispensing position as set forth in Claim 7; and the sheet product dispenser wherein the blocking feature is fixedly attached to the housing such that it is not movable as set forth in Claim 8 corresponds to the sheet product dispenser comprising: a housing defining a dispensing position and a reserve position, wherein the housing is configured to hold a first roll of sheet product in the dispensing position and a second roll of sheet product in the reserve position, wherein the housing is configured to enable a user to receive a portion of the first roll of sheet product that is in the dispensing position; a roll replacement feature that is configured to enable installation of a replacement roll of sheet product into the reserve position, wherein the roll replacement feature comprises a cover that is movable between a closed position and an open position; and a restrictive access feature configured to prevent installation of the replacement roll of sheet product directly into the dispensing position in an instance in which the roll replacement feature enables installation of the replacement roll of sheet product in the reserve position, wherein the restrictive access feature comprises a blocking feature that covers at least the dispensing position to prevent installation of the replacement roll of sheet product directly into the dispensing position, wherein the blocking feature is fixedly attached to the housing such that the blocking feature is not movable as set forth in Claim 1 of U.S. Patent No. 10,952,569.
	It would have been obvious to one of ordinary skill in the art that the sheet product dispenser wherein the restrictive access feature is configured to only prevent removal from and installation into the dispensing position such that removal from and installation into all of the plurality of reserve positions is still enabled in an instance in which the cover is open as set forth in Claim 2 corresponds to the sheet product dispenser wherein the restrictive access feature is further configured to prevent, when the first roll of sheet product is in the dispensing position, removal of the first roll of sheet product and installation of the replacement roll of sheet product directly into the dispensing position in an instance in which the roll replacement feature enables installation of the replacement roll of sheet product in the reserve position as set forth in Claim 2 of U.S. Patent No. 10,952,569.
	It would have been obvious to one of ordinary skill in the art that the sheet product dispenser wherein the restrictive access feature comprises a blocking feature that covers at least the dispensing position to prevent installation of the replacement roll of sheet product directly into the dispensing position as set forth in Claim 7 corresponds to the sheet product dispenser wherein the restrictive access feature is configured to permanently prevent removal of the first roll of sheet product in an instance in which an amount of sheet product remaining on the first roll of sheet product is greater than a removal threshold amount of sheet product as set forth in Claim 4 of U.S. Patent No. 10,952,569.
	It would have been obvious to one of ordinary skill in the art that the sheet product dispenser comprising: a housing defining a dispensing position and a plurality of reserve positions, wherein the housing is configured to hold a roll of sheet product in each of the dispensing position and the plurality of reserve positions simultaneously, wherein the sheet product dispenser is configured to enable a user to receive a portion of a first roll of sheet product that is in the dispensing position and prevent the user from receiving a portion of a roll of sheet product that is in any of the plurality of reserve positions; a roll replacement feature that is configured to enable installation of a replacement roll of sheet product into any of the plurality of reserve positions; and a restrictive access feature configured to prevent, when the first roll of sheet product is installed in the dispensing position, removal of the first roll of sheet product in an instance in which: an amount of sheet product remaining on the first roll of sheet product is greater than a removal threshold amount of sheet product; and the roll replacement feature enables installation of the replacement roll of sheet product into any of all of the plurality of reserve positions as set forth in Claim 18 corresponds to the sheet product dispenser comprising: a housing defining a dispensing position and a reserve position, wherein the housing is configured to hold a first roll of sheet product in the dispensing position and a second roll of sheet product in the reserve position, wherein the housing is configured to enable a user to receive a portion of the first roll of sheet product that is in the dispensing position; a roll replacement feature that is configured to enable installation of a replacement roll of sheet product into the reserve position, wherein the roll replacement feature comprises a cover that is movable between a closed position and an open position; and a restrictive access feature configured to prevent, when the first roll of sheet product is installed in the dispensing position, removal of the first roll of sheet product in an instance in which: an amount of sheet product remaining on the first roll of sheet product is greater than a removal threshold amount of sheet product; and the roll replacement feature enables installation of the replacement roll of sheet product in the reserve position, wherein the restrictive access feature comprises a blocking feature that covers at least the dispensing position to prevent installation of the replacement roll of sheet product directly into the dispensing position, wherein the blocking feature is fixedly attached to the housing such that the blocking feature is not movable as set forth in Claim 17 of U.S. Patent No. 10,952,569.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Formon et al (U.S. Patent Application Publication No. 2011/0139920), hereinafter “Formon”.
With respect to Claim 1, Formon, Figures 1-7, teaches a sheet product dispenser comprising: 
a housing 1 defining a dispensing position C and a plurality of reserve positions R (See Figure 2) for rolls of sheet product, wherein the sheet product dispenser is configured to enable a user to receive a portion of a first roll of sheet product that is in the dispensing position and prevent the user from receiving a portion of a roll of sheet product that is in any of the plurality of reserve positions; 
a cover (See Figure 1) that is configured to open to enable installation of a replacement roll of sheet product into any of the plurality of reserve positions R (See Figure 2); and 
a restrictive access feature 3 configured to prevent removal of the first roll of sheet product that is in the dispensing position C and installation of the replacement roll of sheet product directly into the dispensing position C in an instance in which the cover is open and the user is able to install the replacement roll of sheet product into any of all of the plurality of reserve positions R (See Figure 2).  
With respect to Claim 2, Formon further teaches wherein the restrictive access feature 3 is configured to only prevent removal from and installation into the dispensing position such that removal from and installation into all of the plurality of reserve positions R (See Figure 2) is still enabled in an instance in which the cover is open.  
With respect to Claim 3, Formon further teaches a rotary 12 comprising a plurality of spindles 22,24,26,28,30, wherein each spindle 22,24,26,28,30 is configured to receive a roll of sheet C,R product thereon, wherein the rotary 12 is rotatably connected to the housing to cause the plurality of spindles 22,24,26,28,30 to rotate between the dispensing position C and the plurality of reserve positions R (See Figure 2), wherein each spindle 22,24,26,28,30  is positioned on the rotary 12 to define either one of the plurality of reserve positions R (See Figure 2) or the dispensing position C.  
With respect to Claim 5, Formon further teaches wherein the restrictive access feature 3 is configured to permanently prevent removal of the first roll of sheet product in an instance in which an amount of sheet product remaining on the first roll of sheet product is greater than a removal threshold amount of sheet product.  
With respect to Claim 16, Formon further teaches a roll movement feature 9 that is configured to automatically move the first roll of sheet product out of the dispensing position in an instance in which the first roll of sheet product is depleted below a predetermined depletion threshold.  
With respect to Claim 17, Formon further teaches a depletion access feature 10 that is configured to, in an instance in which the first roll of sheet product is depleted below a predetermined depletion threshold, automatically enable the user the ability to at least one of manipulate or bypass the restrictive access feature to enable installation of the replacement roll of sheet product directly into the dispensing position.  
With respect to Claim 18, Formon, Figures 1-7, teaches a sheet product dispenser comprising: 
a housing 1 defining a dispensing position C and a plurality of reserve positions R (See Figure 2), wherein the housing 1 is configured to hold a roll of sheet product in each of the dispensing position C and the plurality of reserve positions R (See Figure 2) simultaneously, wherein the sheet product dispenser is configured to enable a user to receive a portion of a first roll of sheet product that is in the dispensing position and prevent the user from receiving a portion of a roll of sheet product that is in any of the plurality of reserve positions R (See Figure 2); 
a roll replacement feature (cover – See Figure 1) that is configured to enable installation of a replacement roll of sheet product into any of the plurality of reserve positions; and 
a restrictive access feature 3 (see Figure 7) configured to prevent, when the first roll of sheet product is installed in the dispensing position, removal of the first roll of sheet product in an instance in which: 
an amount of sheet product remaining on the first roll of sheet product is greater than a removal threshold amount of sheet product; and 
the roll replacement feature (cover – See Figure 1) enables installation of the replacement roll of sheet product into any of all of the plurality of reserve positions.  
With respect to Claim 19, Formon, Figures 1-7, teaches a sheet product dispenser comprising: 
a housing 1 defining a dispensing position C and a plurality of reserve positions R (See Figure 2); 
a cover (See Figure 1) that is movable between an open position and a closed position relative to the housing, wherein, when the cover (See Figure 1)  is in the closed position, the sheet product dispenser is configured to enable a user to receive a portion of a first roll of sheet product that is in the dispensing position C and prevent the user from receiving a portion of a roll of sheet product that is in any of the plurality of reserve positions R (See Figure 2), wherein, when the cover (See Figure 1) is in the open position, the user is able to install a replacement roll of sheet product into any of the plurality of reserve positions R (See Figure 2);	a rotary 12 comprising a plurality of spindles 22,24,26,28,30, wherein the rotary 12 is rotatably connected to the housing 1 to cause the plurality of spindles 22,24,26,28,30 to rotate between the dispensing position C and the plurality of reserve positions R (See Figure 2), wherein each spindle of the plurality of spindles 22,24,26,28,30 is configured to receive a roll of sheet product thereon and is positioned on the rotary to define either one of the plurality of reserve positions R (See Figure 2) or the dispensing position C, wherein the housing is configured to simultaneously hold a roll of sheet product in each of the plurality of the reserve positions R (See Figure 2) and the dispensing position C such that each spindle on the rotary holds a roll of sheet product; and 
a restrictive access feature 3 (See Figure 7) configured to, in an instance in which the cover is in the open position, prevent removal of the first roll of sheet product that is in the dispensing position and installation of the replacement roll of sheet product directly into the dispensing position.  
Allowable Subject Matter
Claims 4, 6-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654